Citation Nr: 1141888	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-30 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for left leg numbness, including as secondary to a low back disability.

3.  Entitlement to service connection for left arm numbness, including as secondary to a low back disability.

4.  Entitlement to service connection for right buttock numbness, including as secondary to a low back disability.

5.  Entitlement to service connection for hypertension, including as secondary to a low back disability.

6.  Entitlement to service connection for a left foot disability.  

7.  Entitlement to service connection for residuals of a head injury, including headaches, dizziness, concentration problems, and loss of sleep.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and S.D.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had service from September 1960 to June 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran submitted a statement in April 2011 wherein he appeared to be withdrawing all of his claims except his petition to reopen his previously denied low back disability.  However, at his September 2011 hearing before the undersigned, the Veteran clarified that he intended to continue his appeal as to the issues listed above as he considered them related to his back disability.  As such, the Board will address those issues listed above. 

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claims of entitlement to service connection for a left foot disability, bilateral hearing loss, and tinnitus, as well as his claim of entitlement to TDIU.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed May 1975 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability.  

2.  Evidence added to record since the RO's May 1975 rating decision does not relate to an unestablished fact that is necessary to substantiate the claim of entitlement to service connection for a low back disability and does not raise a reasonable possibility of substantiating that claim.

3. There is no competent medical evidence of record that the Veteran has left leg numbness related to his military service.

4.  There is no competent medical evidence of record that the Veteran has left arm numbness related to his military service.

5.  There is no competent medical evidence of record that the Veteran has right buttock numbness related to his military service.

6.  There is no competent medical evidence of record that the Veteran has hypertension related to his military service.

7.  Residuals of a head injury were not manifested in service, and are not related to his military service.


CONCLUSIONS OF LAW

1.  The May 1975 rating decision that denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has not been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

3.  Left leg numbness was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2011).

4.  Left arm numbness was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2011).

5.  Right buttock numbness was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

6.  Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2011).

7.  Residuals of a head injury were not incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established significant new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 5103(a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  This notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim).  It need not describe the VA's evaluation of the veteran's particular claim.").  

VA issued VCAA notice letters in September 2005 and March 2008, from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's petition to reopen his claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, the March 2008 letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

The Board also finds that the September 2005 VCAA notification letter is compliant with Kent as to the Veteran's petition to reopen.  This letter specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection that were found insufficient in the previous denial.  The Veteran was told to submit evidence pertaining to the reason his claim of entitlement to service connection was previously denied, and the letter notified the Veteran of the reason for the prior final denial (i.e., the elements of the service connection claim that was deficient).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

New and Material Evidence

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

New and Material Evidence 

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

As relevant to this appeal, new evidence is existing evidence not previously submitted to agency decision-makers.  Material evidence is existing evidence that, by itself or when considered with the previous evidence of record, relates to a fact, not previously established, which is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  If all of these tests are satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The Veteran's claim of entitlement to service connection for a low back disability was initially denied by the RO in a May 1975 rating decision.  The rating decision was not appealed and, thus, it is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board remains whether new and material evidence has been presented to reopen the claim.

The May 1975 rating decision denied the Veteran's claim of entitlement to service connection for a low back disability on the basis that there was no evidence that the Veteran had a back injury as a result of his 1960 motor vehicle accident, or that the Veteran had a chronic back disability upon separation from service; the Veteran was treated for left scapula and ankle abrasions immediately after the motor vehicle accident, and in 1962, the Veteran complained of back and leg pain due to a back injury at the time of the accident, but no pathology was found.  The rating decision also noted that the Veteran had spina bifida, a congenital disability, but the examining physician found that this was not clinically significant.  See 38 C.F.R. § 3.303(c).  

As stated above, in order to reopen a claim, evidence received must be both new and material.  Additional evidence received after the prior final denial was not of record at the time of the final RO decision.  The Veteran's VA medical records, private medical records, and VA examination reports, as well as his multiple statements and testimony at the hearing in September 2011, are not cumulative and redundant of the evidence in the claims file at the time of the last final rating decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not previously established that is necessary to substantiate the claim, and when viewed in the context of the record as a whole, must raise a reasonable possibility of substantiating the claim.  The basis for the RO's prior final denial was that there was no medical evidence of record demonstrating that the Veteran had a back injury due to the 1960 motor vehicle accident or any chronic low back disability at, or subsequent to, his discharge from military service.   

The evidence of record, submitted by the Veteran during the years since the RO's last final rating decision, refers primarily to the evaluation and treatment, i.e., the current diagnosis and severity, of his current medical diagnoses.   See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing the veteran's current condition are immaterial to the issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).  

The Board is mindful of the Veteran's assertions that he is entitled to service connection because he was treated for complaints of back pain and an alleged back injury during his military service, and currently has a back disability.  However, such statements must be considered in the context of the record as a whole to determine whether it raises a reasonable possibility of substantiating the claim.  An opinion expressed in the term of possibility also implies that it may not be possible and it is too speculative to establish a nexus between the Veteran's disability and service.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (the term "possibility" also implies that it "may not be possible" and it is too speculative to establish a nexus.).  In this regard, there is no evidence that the Veteran's treatment for complaints of back pain during his military service resulted in any residuals.  In short, there is no objective, medical evidence confirming the Veteran's assertions.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) (there must be medical evidence linking a current disability, even assuming the veteran has one, to his service in the military).  

The Board acknowledges that the Veteran has repeatedly asserted that his current back disability consists of residuals of his alleged 1960 back injury due to a motor vehicle accident, during his service.  However, the Board again points out the evidence does not demonstrate that the Veteran had a back injury during service or that his current back disability is related to his military service.  The Board acknowledges that R. A. H., Ph.D.  concluded that the Veteran's current back disability is etiologically related to the Veteran's report of a back injury during his military service; however, Dr. H's opinion is clearly based on the history of a "severe" trauma to his back, as provided by the Veteran in 2008, which is inconsistent with the evidence of record, as the Veteran's service treatment records indicate that the Veteran had complaints of back pain diagnosed as a lumbosacral strain during service, but no back injury or disability was incurred during service as a result of the motor vehicle accident in 1960.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).   

Moreover, the Veteran testified and a September 2011 letter from a VA physician states that the Veteran had a post-service motor vehicle accident in 1986 wherein he injured his back and required traction.  See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of a chronic disorder are not service connected where they are clearly attributable to intercurrent causes).  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).   In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Board also observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to report an in-service injury or event and his current symptoms, the Veteran has been shown to be less than credible as to continuity of symptomatology.  The Board also finds that the statements are credible as to continuity of symptomatology, but point out that these statements do not demonstrate that the Veteran's symptomatology is related to the unconfirmed back injury in service; to the contrary, these statements are based on the Veteran's report of injury, and were not submitted until after he filed his petition to reopen his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

As such, the additional evidence considered in conjunction with the record as a whole does not raise a reasonable possibility of substantiating the claim.  In short, these medical records, as well as the Veteran's statements, do not demonstrate a causal relationship between his service in the military and his claimed disability, nor do these records otherwise verify the circumstances of his service.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without independent verification of these assertions, is insufficient grounds to reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the Veteran's previously denied claim for service connection for a back disability, has not been received subsequent to the last final RO decision.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the Veteran's claim is not reopened.

Secondary Service Connection

Legal Criteria

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected. The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  The Veteran filed his claim in August 2006.   Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claim was filed prior to the effective date of the revised regulation.

Analysis

The Board notes that, the Veteran, in multiple written statements and at his September 2011 hearing, indicated that his claims of entitlement to service connection for left leg and arm numbness, right buttock numbness, and hypertension are limited to a secondary service connection theory of entitlement.  As such, the Board will not address these claims on the basis of direct service connection.

The fact that there has been no demonstration, by competent clinical evidence of record, that the Veteran's low back disability is attributable to his military service, unfortunately also, in turn, means that he cannot link his left leg, left arm, and right buttock numbness, or his hypertension, to his service - via his alleged back disability.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The record does not contain objective evidence demonstrating that the Veteran had left leg, left arm and right buttock numbness, or hypertension during his service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  While the Board finds that the Veteran is competent to report that left leg, left arm and right buttock numbness, or his hypertension are related to his service, little probative weight can be assigned to his statements associating his claimed disabilities to service, as the Board deems such statements to be less than credible.  Moreover, although the Board again acknowledges that the absence of any corroborating evidence supporting his assertions, such as evidence of chronic disabilities in the years following his service, in and of itself does not render his statements incredible, such absence is for consideration in determining credibility.   See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).  See also Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  In the absence of any evidence to the contrary, the Board concludes that the contemporaneous evidence of record fails to show that the Veteran's claimed disabilities were incurred during or as a result of his active service.  

As such, there is a preponderance of evidence against his claims for secondary service connection and, in turn, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection

Analysis

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of head injury, including headaches, dizziness, sleep impairment, and concentration problems.  

The Veteran has not been diagnosed with a head injury.  In this regard, the Board points out that the Veteran's available service treatment records do not show any evidence of treatment for or a diagnosis of a head injury during his service.  Although the Veteran asserts that he experienced a head injury when he was in a motor vehicle accident in 1960, there are no service treatment records confirming such a head injury.  The Board notes that the Veteran was treated once for headaches in 1962, and that treatment records show that the Veteran was in a motor vehicle accident in 1960, but that the Veteran did not report that he had experienced a head injury or headaches as a result of the motor vehicle accident at his 1962 separation examination.  Physical examination of his head at that time was normal; a neurological evaluation was also normal.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation ... ."). 

Likewise, post-service VA treatment records are negative for evidence of treatment for or a diagnosis of a head injury, or residuals thereof.  The Board acknowledges that, in 2005, the Veteran reported complaints of a head injury during service, and that his VA treatment records show a history of concussion, fatigue and memory loss; however, the Veteran denied a history of headaches at his October 2010 VA examination.  The Board notes that the Veteran did not relate his fatigue and memory loss to his military service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Furthermore, at October 2010 psychological and neurological VA examinations, the neurological evaluation results indicate that the Veteran did not meet the criteria for a diagnosis of a psychiatric disability or for any headaches as a result of a head injury.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  The VA examiners noted the lack of medical history and symptoms consistent with headaches, or a psychiatric injury; there was no evidence of neurological or cognitive limitation upon examination.  The VA neurological examiner also noted that there was no evidence of treatment for headaches during the time period following the Veteran's military service.  Thus, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed a traumatic brain injury, or any residuals thereof, during or as a result of his service in the military.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the VA examination reports must be given great probative weight because the opinions were based on a review of the entire record and full examination, and is consistent with the Veteran's service and post-service treatment records.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status typically do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Although lay assertions regarding the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation may serve to support a claim for service connection, the Veteran has not shown that he has the expertise required to diagnose a head injury, as a head injury is not the type of disorder capable of lay diagnosis.  Nor is the Veteran competent to offer an opinion regarding any causal relationship between this claimed disability and his active service.  The Veteran's claim was limited to his claim, his VA examination reports, and his hearing testimony and statements, and thus is of less probative value than his previous more contemporaneous, previous statements made for treatment purposes.  See Pond, supra.  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran does not currently have residuals of a head injury which could be attributed to active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of the evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The petition to reopen the claim for service connection for a low back disability is denied.

Entitlement to service connection for left leg numbness is denied.

Entitlement to service connection for left arm numbness is denied.

Entitlement to service connection for right buttock numbness is denied.

Entitlement to service connection for hypertension

Entitlement to service connection for residuals of a head injury is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Board notes that the Veteran has not yet been provided with a VA examination which addresses whether the Veteran's claimed bilateral hearing loss, tinnitus, and left foot disability are related to his service.  In this regard, the Board notes that the Veteran's military occupational specialty (MOS) was a vehicle operator, and that post-service Social Security Administration records show a history of treatment for tinnitus; however, it is unclear whether the Veteran's hearing loss is considered impaired for VA purposes, according to 38 C.F.R. § 3.385, and if so, whether his hearing loss and tinnitus are causally or etiologically related to his military service.  The Board acknowledges that the Veteran's service treatment records do not show treatment or diagnoses of any hearing loss, tinnitus, or a left foot disability.  Nevertheless, the Board notes that the Veteran claims that, even absent an acute event or injury during service, his cumulative service resulted in his current disabilities.  The Veteran also contends that he has had continuity of symptomatology in the years following active service, and the Veteran's post-service medical records show treatment for hearing loss and tinnitus, as well as arthritis.  The Board notes that the medical evidence is unclear whether the Veteran's claimed disabilities are related causally or etiologically to his active service.  A medical examination or a medical opinion should be obtained when such an examination or opinion is necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Veteran is advised of the consequences for failure to report for a scheduled examination.  According to 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

The Board notes that the Veteran has also claimed entitlement to a total disability rating based on individual unemployability (TDIU).  However, the outcome of the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a lumbar spine disability could potentially impact the disposition of the claim of entitlement to a TDIU.  See Norris v. West, 12 Vet. App. 413 (1999).  Therefore, adjudication of the claim for TDIU must be deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, including an audiogram and Maryland CNC speech recognition test, to determine the nature and severity of any current bilateral hearing loss; if the Veteran's bilateral hearing loss is considered a disability for VA purposes, the examiner is requested to opine as to whether it is related to his service in the military.  The VA examiner is also requested to opine as to the nature and etiology of any current tinnitus.  

To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, the Veteran's available service medical records, and pertinent post-service medical records.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

2.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his claimed left foot disability.  The VA examiner(s) is requested to opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that his claimed left foot disability, if any, is related to his service in the military, to include any injuries during his period of military service.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

3.  After adjudicating the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, and a left foot disability, readjudicate the deferred issue of entitlement to TDIU.  

Consideration must be given to all additional evidence received since issuance of the most recent statement of the case as to the matter.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


